DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on July 27, 2020.  As directed by the amendment: claims 8 and 10 have been amended, claims 1-7, 9, and 11 have been canceled, and new claim 12 has been added.  Thus, claims 8, 10, and 12 are presently pending in the application.
Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8, lines 3, 5, and 7 each being with a capital letter, which should be replaced with a lowercase letter to correct a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "a substrate" in lines 5-6.  However, “a substrate” has already been recited earlier in line 5.  Thus, it is unclear whether these are the same substrate of different substrates.  For purposes of examination, it has been assumed that these are the same substrate.
Claim 10 recites the limitation "further comprising herbal extracts of herbaceous plants…" in lines 1-2.  However, an herbal extract of herbaceous plant has already been recited in claim 8, ln. 3-4. Thus, it is unclear whether the claim is limiting the herbal; extracts already claimed or introducing additional herbal extracts into the claim.  For purposes of examination, it has been assumed that claim 10 is simply further defining the herbal extract already claimed.
Claim 11 is rejected based solely on its dependency to rejected claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Whittle et al. (US 2005/0063686), in view of Akashi et al. (US 4,543,275).
As to claim 8, Whittle discloses a method of making an herbal extract delivery product, the method comprising: manufacturing an herbal extract from an appropriate herbaceous plant part (paragraph [0092] describes a process for producing an extract from medical cannabis); applying a coating of the herbal extract onto a substrate (paragraph [0085]) and converting the coated substrate into a three-dimensional structure configured for use as an herbal extract delivery cartridge (paragraph [0074] describes how the carrier is wound onto a reel, which is a three dimensional structure; see also spool 35, Fig. 9, paragraph [0080]).  
Whittle does not disclose that the extract is derived by heating the plant part to a temperature equal to or greater than a temperature sufficient to volatize the herbal extract into a vapor and then condensing the vapor onto the substrate to form the coating of the herbal extract on the substrate.  However, Akashi teaches a method of depositing organic material onto a substrate 6 as a coating (film/layer 7) by applying heat 5 (via heater 5) to the source material 2, causing it to form a vapor and then cooling/condensing the vapor onto the substrate 6 (via cooling can 30, see Fig. 3, col 4, ln. 1-15 and col. 6, ln. 38-45).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Whittle so that the extract is applied to the substrate by vaporization and subsequent cooling, as taught by Akashi, in order to provide an alternative known means for 
As to claim 10, the modified method of Whittle discloses the herbal extract is from the cannabis plant (see Whittle, paragraph [0090]-[0092]).
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. White et al. (US 2008/0110454) discloses an aerosol delivery product including a substrate having a drug deposited thereon.  Lyons et al. (US 6,045,864) discloses a vapor coating method in which a fluid is vaporized and condensed onto a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785